      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 1 of 6                     FILED
                                                                                  2019 Apr-01 AM 11:28
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                                                                  JET/RLW: April 2019
                                                                              GJ#18


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      v.                                     )
                                             )
DAVID AARON DRAKE                            )

                                 INDICTMENT

COUNT ONE: [18 U.S.C. §§ 2251(d)(1)(A), (2)(B), and (e) –
           Advertisement of Child Pornography]

      The Grand Jury charges that:

      On or about September 26, 2018, in Jefferson County, within the Northern

District of Alabama, and elsewhere, the defendant,

                           DAVID AARON DRAKE,

did knowingly attempt to and did knowingly make, print, and publish and caused

to be made, printed, and published a notice and advertisement seeking and offering

to exchange, display, and distribute one or more visual depictions, the production

of which visual depictions involves the use of a minor engaging in sexually explicit

conduct and which visual depictions were of such conduct, and the defendant knew

and had reason to know that the notice and advertisement would be transported in

interstate and foreign commerce by computer and other means, and that such


                                         1
      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 2 of 6



notice and advertisement was transported in interstate and foreign commerce by

computer and other means in violation of Title 18, United States Code, Sections

2251(d)(1)(A), (2)(B), and (e).

COUNT TWO: [18 U.S.C. § 2252A(a)(4)(B) and (b)(1) - Sale of Child
           Pornography]

      The Grand Jury charges that:

      Between on or about September 26, 2018, and September 28, 2018, in

Jefferson County, within the Northern District of Alabama, and elsewhere, the

defendant,

                           DAVID AARON DRAKE,

did knowingly attempt to and did knowingly sell and possess with the intent to sell

child pornography as defined in Title 18, United States Code, Section 2256(8)(A),

that involved a prepubescent minor and a minor who had not attained 12 years of

age, that has been mailed, and shipped and transported using any means and facility

of interstate and foreign commerce, and that was produced using materials that have

been mailed, and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer, in violation of Title 18, United

States Code, Sections 2252A(a)(4)(B) and (b)(1).

COUNT THREE: [18 U.S.C. § 2252A(a)(4)(B) and (b)(1) - Sale of Child
             Pornography]

      The Grand Jury charges that:

                                        2
      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 3 of 6



      Between on or about October 1, 2018, and October 2, 2018, in Jefferson

County, within the Northern District of Alabama, and elsewhere, the defendant,

                           DAVID AARON DRAKE,

did knowingly attempt to and did knowingly sell or possess with the intent to sell

child pornography as defined in Title 18, United States Code, Section 2256(8)(A),

that involved a prepubescent minor and a minor who had not attained 12 years of

age, that has been mailed, and shipped and transported using any means and facility

of interstate and foreign commerce, and that was produced using materials that have

been mailed, and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer, in violation of Title 18, United

States Code, Sections 2252A(a)(4)(B) and (b)(1).


COUNT FOUR: [18 U.S.C. § 2252A(a)(5)(B) and (b)(2) - Possession of Child
            Pornography]

      The Grand Jury charges that:

      On or about October 9, 2018, in Jefferson County, within the Northern District

of Alabama, and elsewhere, the defendant,

                           DAVID AARON DRAKE,

did knowingly possess and access with intent to view a computer, computer disk,

and any other material that contains an image of child pornography as defined in

Title 18, United States Code, Section 2256(8)(A), that involved a prepubescent

                                         3
      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 4 of 6



minor and a minor who had not attained 12 years of age, that has been mailed, and

shipped and transported using any means and facility of interstate and foreign

commerce, to wit: iPhone 6 Plus, and that was produced using materials that have

been mailed, and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer, in violation of Title 18, United

States Code, Sections 2252A(a)(5)(B) and (b)(2).

COUNT FIVE : [18 U.S.C. § 2252A(a)(5)(B) and (b)(2) - Possession of Child
             Pornography]

      The Grand Jury charges that:

      On or about October 9, 2018, in Jefferson County, within the Northern District

of Alabama, and elsewhere, the defendant,

                            DAVID AARON DRAKE,

did knowingly possess and access with intent to view a computer, computer disk,

and any other material that contains an image of child pornography as defined in

Title 18, United States Code, Section 2256(8)(A), that involved a prepubescent

minor and a minor who had not attained 12 years of age, that has been mailed, and

shipped and transported using any means and facility of interstate and foreign

commerce, to wit: Samsung Galaxy J7V, and that was produced using materials that

have been mailed, and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer, in violation of Title 18, United

States Code, Sections 2252A(a)(5)(B) and (b)(2).
                                         4
      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 5 of 6



                           NOTICE OF FORFEITURE
                              18 U.S.C. § 2253(a)

      As a result of the foregoing offenses alleged in Counts One through Five

of this Indictment, the defendant,

                             DAVID AARON DRAKE,

shall forfeit to the United States the following:

      A. any visual depiction described in Title 18, United States Code, Sections

          2251, 2251A, 2252, 2252A, 2252B, or 2260, or any book, magazine,

          periodical, film, videotape, computer disk, thumb drive, flash drive, or

          other matter that contains any such visual depiction, which was produced,

          transported, mailed, shipped, and received in violation of Chapter 110 of

          the United States Code;

      B. any property, real or personal, used and intended to be used to commit

          and to promote the commission of such offenses, including but not

          limited to the following:

             a. one (1) iPhone 6 Plus, model A1522;

             b. one (1) Samsung Galaxy J7V, Model: SM-J727V; and

      C. any proceeds or gross profits of the offenses, or any property traceable

          thereto.

      If any property subject to forfeiture pursuant to Title 18, United States Code,

Section 2253(a), as a result of any act or omission of the defendant,
                                           5
      Case 2:19-cr-00186-MHH-JHE Document 1 Filed 03/28/19 Page 6 of 6



                              DAVID AARON DRAKE

   1) cannot be located upon the exercise of due diligence;

   2) has been transferred or sold to, or deposited with, a third person;

   3) has been placed beyond the jurisdiction of the Court;

   4) has been substantially diminished in value; or

   5) has been commingled with other property that cannot be subdivided without

      difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section 2253(b),

to seek forfeiture of any other property of said defendant up to the value of the

above forfeitable property.

      All pursuant to Title 18, United States Code, Section 2253(a).

A TRUE BILL


/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY
                                               JAY E. TOWN
                                               United States Attorney


                                               /s/ Electronic Signature
                                               R. LEANN WHITE
                                               Assistant United States Attorney




                                           6
